Citation Nr: 0733430	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO. 04-06 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The veteran had active service from November 1975 until May 
1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

The Board first considered this appeal in September 2006 and 
denied the claim for benefits. The appellant sought review of 
the Board's September 2006 decision before the U.S. Court of 
Appeals for Veterans Claims (Court). By order dated in April 
2007 and pursuant to a Motion for Remand filed by the 
Secretary of Veterans Affairs, the Board's September 2006 
decision was vacated. The terms of the joint motion for 
remand were incorporated by the Court in its order, and are 
thus binding upon VA, including the Board. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Having considered the Secretary's Motion for Remand in light 
of the record, the Board finds that this appeal must be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the appellant if further 
action is required on his part.


REMAND

The veteran claims that he has PTSD due to stressors he 
encountered in service.  The veteran has alleged the 
following six specific stressors: 1) witnessing a fellow 
soldier shoot and kill three other soldiers on the firing 
range while stationed in Korea; 2) witnessing a soldier fall 
off a mobile amphibious battalion vehicle and get run over by 
another vehicle while stationed in Germany; 3) participating 
in the rescue of a improperly plugged anti-personnel carrier 
in Germany in which the entire crew drowned; 4) witnessing 
villagers get swept away by floods during monsoon season in 
Korea; 5) seeing the body of a friend whose head was crushed 
at Fort Devens, Massachusetts; and, 6) seeing the body of a 
woman who died after her parachute failed to open in Fort 
Dix, New Jersey. The veteran has also generally alleged being 
subjected to racism and prejudice and fearing for his safety 
while stationed in Fort Stewart, Georgia. 

The Secretary's Motion for Remand indicated that VA failed to 
properly assist the veteran.  It was noted in the joint 
remand that the veteran had a diagnosis of PTSD.  It was also 
noted that the RO requested verification of the veteran's 
claimed stressors from the U.S. Army and Joint Services 
Records Research Center (JSRRC)(formerly the United States 
Armed Services Center for Research of Unit Records (CURR)).  
It was further noted that JSRRC responded to the request and 
that they reported that more specific information was 
necessary from the veteran in order to respond to the 
request. JSRRC stated that in order to conduct further 
research regarding the claimed incidents in Germany, 
Massachusetts, and the incident in Korea involving three 
soldiers who were killed at the firing range by Specialist 
Four Bell, the veteran had to provide the date of the 
incident, type and location of the incident, unit designation 
to the company level and other units involved.  

The veteran should be given an opportunity to supply the 
specific information noted by JSRRC, as being necessary to 
conduct a search to verify his claimed stressors. 

Accordingly, the case is REMANDED for the following action:

1. The AMC should contact the veteran and 
request that he provide a comprehensive 
statement regarding the above-named 
stressors which he believes resulted in 
his PTSD, as well as any verifying 
information. Concerning all stressors the 
veteran should be asked specifically to 
provide details including the date 
(within a 60- day time frame) of the 
incident, type and location of the 
incident, names of witnesses, names of 
casualties, units involved designated to 
the company level, and other units 
involved.  

The Board notes that "Credible supporting 
evidence" of a noncombat stressor may be 
obtained from service records or other 
sources. Moreau v. Brown, 9 Vet. App. 389 
(1996). As such, the veteran is also 
encouraged to submit any additional 
evidence which may assist in 
corroborating his alleged stressors 
(investigative reports, statements from 
other soldiers who witnessed the 
incidents, weather data reports, etc.) 
This information must be specific as 
possible so that verification of the 
information can be performed.

2. Only if the veteran provides the 
specific information requested by JSRRC, 
the AMC should attempt to corroborate the 
claimed stressor(s) with JSRRC or any 
other appropriate agency. If the JSRRC or 
other agency is unable to verify the 
stressors, a specific finding should be 
made and associated with the record. If 
unable to provide such information, JSRRC 
should be asked to identify the agency or 
department that could provide such 
information and the AMC should conduct 
follow-up inquiries accordingly.

When the development requested has been completed, the claims 
for service connection should again be reviewed by the RO on 
the basis of the additional evidence. If the benefits sought 
are not granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



